Hutcheson, Justice.
1. Where the testimony as to material facts on an application for alimony is conflicting, and there is enough to support the finding of the court below, this court will not interfere with its discretion. Glass v. Wynn, 76 Ga. 319; Heaton v. Heaton, 102 Ga. 578 (27 S. E. 677) ; Kelly v. Kelly, 146 Ga. 362 (91 S. E. 120).
2. There appears in the instant case a conflict as to the age of the defendant, and as to whether he was able to contract marriage; and this being a writ of error to a grant of temporary alimony and attorney’s fees, the judgment will not be disturbed.

Judgment affirmed.


All Hie Justices concur.